DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The previous Notice of Allowance (mailed 10/21/2021) omitted claims 21-23 from the listing of allowed claims on the PTO-37 cover sheet.  This Corrected Notice of Allowance corrects that omission. 
	All amendments set forth in the 10/21/2021 Notice of Allowance are still in force.  

Information Disclosure Statement
	The information disclosure statement of 10/07/2021 was entered into the record prior to mailing of the previous Notice of Allowance.  The information disclosure statement complies with 37 CFR 1.97(b)(4) and thus has been entered into the record and all references cited therein have been considered.

Claim Status
At this time, claims 12-18, 21-24, 26-28, 45, 47-59, 77 and 78 are pending, all of which are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633